Citation Nr: 0330611	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-00 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active service from January 1992 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought on appeal.

The issue of entitlement to service connection for a back 
disability and a psychiatric disability will be addressed in 
the Remand section below.


FINDINGS OF FACT

1.  By rating decision in October 1994, the RO denied 
service connection for a back disability; the veteran did 
not initiate an appeal from the 1994 rating decision.

2.  Evidence received since the 1994 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for a 
back disability.


CONCLUSIONS OF LAW

1.  The October 1994 decision that denied entitlement to 
service connection for a back disability is final.  38 
U.S.C.A. § 7105(c) (West 2002).




2.  Evidence received since the 1994 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for a back disability has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court found that the 30-day period provided 
in § 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Although the veteran's claims have 
been developed, in part, under the provisions of 38 C.F.R. § 
3.159(b)(1), the only matters that will be decided below 
will be favorable to the veteran.

New and material evidence

The veteran had filed for service connection for a back 
disability in 1994.  The veteran's claim was denied by a 
rating decision in October 1994, as the cervical and 
lumbosacral paravertebral myositis as well as bilateral 
trapezius myositis was found to be etiologically unrelated 
to his service connected migraine headaches.  In addition, 
prior to entry into service, the veteran received workmen's 
compensation while working for the Metropolitan Police 
Department in Washington due to neck muscle strain.  The 
veteran was notified of this decision and of his appellate 
rights, but he did not appeal.  

The veteran attempted to reopen his claim in 2000.  By 
rating decisions dated June 2001 and November 2001, the 
veteran was informed that his claim continued to be denied 
and he would have to submit new and material evidence to 
reopen his claim.  Service connection for the claim may now 
be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for 
the Federal Circuit issued an opinion which overturned the 
test for materiality established by the United States Court 
of Appeals for Veterans Claims (Court) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the October 1994 RO 
decision consisted of the following:

Service medical records show an entry in the veteran's 
enlistment examination dated June 1991 that he received 3 
days of workmen's compensation in January 1991 due to a neck 
strain (muscle) while working for the Metropolitan Police 
Department, in Washington, D.C.  The examiner indicated that 
there were no sequelae due to the neck sprain.  Service 
medical records show no complaints, treatment, or diagnosis 
of a back disability.

At his May 1994 VA general medical examination, the veteran 
reported migraine headaches and low back pain with numbness 
of the left leg posterior aspect.  The examination showed 
paracervical muscles with mild spasm; no other pathologic 
findings.  Paralumbar muscular spasm was also noted.  The 
diagnosis was mild paralumbar myositis.

The veteran's May 1994 VA neurological examination showed 
normal gait, negative Romberg and Tandem.  There was no 
dysmetria or dysynergia.

At his June 1994 VA spine examination, the veteran reported 
he had worked as a state policeman and injured his back with 
a whiplash injury during a motor vehicle accident.  He 
indicated he went into the Navy and during active service in 
August 1992, he suffered a migraine attack.  He reported 
visual and olfactory aurae alternating between attacks.  The 
veteran indicated that when he suffered severe migraine 
attacks he started with cervical pain without radiation and 
low back pain with radiation to the posterior left leg 
associated with cramps and weakness of the legs.  

The examination showed no postural abnormalities of the 
cervical or lumbosacral spine.  There were no fixed 
deformities of the cervical or lumbosacral spine.  There was 
tenderness to palpation on cervical, lumbosacral 
paravertebral muscles.  Range of motion of the cervical 
spine was forward flexion to 95 degrees, backward extension 
to 12 degrees, left lateral flexion to 35 degrees, right 
lateral flexion to 38 degrees, rotation to the left to 38 
degrees, and rotation to the right to 40 degrees.  Range of 
motion of the lumbosacral spine was forward flexion to 45 
degrees, backward extension to 45 degrees, left lateral 
flexion to 30 degrees, right lateral flexion to 35 degrees, 
rotation to the left to 40 degrees, and rotation to the 
right to 30 degrees.  There was no objective evidence of 
pain on motion in any movement of the lumbosacral or 
cervical spine.  X-rays showed segmental loss of lordosis, 
most likely secondary to paracervical muscle spasm, 
otherwise unremarkable.  The diagnoses were cervical and 
lumbosacral paravertebral myositis; bilateral trapezius 
myositis.

Evidence received after the October 1994 rating decision 
includes the following:

Private x-rays from J.L.T., M.D., dated December 1999 reveal 
cervical spine with slight reverse of the normal spinal 
lordosis.  The examiner noted that could be due to a muscle 
spasm.  The bone mineralization was normal.  The apophyseal 
joints were within normal limits and the odontoid process 
was intact.  X-ray of the thoracic spine showed normal 
spinal lordosis with preservation of the intervertebral disc 
spaces.  The apophyseal joints were normal.

An April 2000 letter from L.E.M., BS, DC, indicated that the 
veteran complained of chronic migraine and backache at the 
trapezious area.  Physical examination demonstrated 2+ deep 
tendon reflexes.  Motion palpation analysis showed a C1/C2, 
C3/C4, T7/T8, L5/S1, vertebral level subluxation with 
paraspinal myospasm.  Also noted anxiety that was under 
professional care.  A nerve conduction study performed in 
December 1999 showed a sensorimotor axonal demyelinating 
multineurophaty.  

Private x-ray reports from J.A.R., M.D., dated November 2000 
showed cervical spine with minimal narrowing of the C5-C6 
disc space, otherwise negative cervical spine.  X-rays of 
the thoracic spine showed mild dextroscoliosis, otherwise 
negative thoracic spine.

Outpatient reports from Medicos Primarios de Ponce dated 
February 1997 to December 2000 shows treatment for muscle 
spasms, migraine headaches, and back pain.  

An April 2000 letter from L.E.M., BS, DC showed an 
additional diagnosis of sensorimotor axonal demyelinating 
multineurophaty which the veteran contends is an additional 
problem he is experiencing due to his back disability.  To 
fairly assess the evidence, the claim must be re-opened and 
reviewed on the basis of the entire record.  Accordingly, 
the claim is re-opened.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disability.  To this extent only, the appeal is 
granted.


REMAND

The veteran has not been scheduled for a VA examination to 
determine the nature and etiology of his back disability.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  Therefore, the RO must 
ensure that all provisions of VCAA are properly applied in 
the development of this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:


1.  The RO must review the claims file 
and ensure that all VCAA notice and 
duty-to-assist obligations have been 
satisfied in the development of the 
claims. 

2.  The veteran should be scheduled for 
a VA orthopedic examination to ascertain 
the nature and etiology of his back 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

A.  Provide diagnoses of all 
disorders of the back the veteran 
currently has.

            B.  For each diagnosis 
reported in response to item A, above, 
the examiner must state a medical 
opinion, based on the examination 
findings in conjunction with review of 
the claims folder, as to whether it is 
as least as likely as not that the 
disorder is the result of a disease or 
injury the veteran had in service.  Or, 
if a back disorder existed prior to 
service, the examiner is requested to 
comment on whether it is at least as 
likely as not that the back disorder 
increased in severity during his 
military service, and, if so, whether 
such increase in severity was beyond the 
natural progress of the disorder. 

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If the benefits are not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



